       Case 2:20-cr-00067-TLN Document 25 Filed 05/29/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     douglas_beevers@fd.org
5
     Attorney for Defendant
6    JOSEPH MCCREADY TOMSON
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:20-CR-0067 TLN
                                                 )
11                   Plaintiff,                  )   STIPULATION AND ORDER TO EXPAND
                                                 )   PUBLIC DEFENDER APPOINTMENT TO
12           vs.                                 )   INCLUDE FORFEITURE PROCEEDINGS
                                                 )
13   JOSEPH MCCREADY TOMSON,                     )   Date: not applicable
                                                 )   Time:
14                   Defendant.                  )   Judge: Hon. Troy L. Nunley
                                                 )
15                                               )
16
17          Pursuant to 18 U.S.C. § 3006A, the Office of the Federal Defender was appointed by the
18   duty magistrate to represent the defendant, JOSEPH MCCREADY TOMSON, on March 18,
19   2020. Counsel undersigned has represented Mr. TOMSON since that time.
20          The defendant received a Notice of Forfeiture Proceedings from Drug Enforcement
21   Administration on May 22, 2020 in U.S. v. $5,2522 in U.S. Currency case 20-DEA-661755
22   delivered to his residence while he was in custody. This notice of administrative seizure appears
23   to be the same incident as instant case 2:20-CR-0067, in which that sum of currency was found
24   on Mr. Tomson’s person during the execution of the search warrant for the drugs which Mr.
25   Tomson has pled guilty to possessing. Mr. Tomson has agreed that a forfeitrue count be
26   included in his charging information, but this administrative forfeiture notice was filed first and
27   establishes a cut off date of June 11, 2020 for filing a claim. Mr. TOMSON intends to sign a
28
     Stipulation to Expand Appointment                -1-                                  U.S. v. TOMSON
                                                                                                    20-cr-67
       Case 2:20-cr-00067-TLN Document 25 Filed 05/29/20 Page 2 of 3



1    claim of ownership pursuant to 18 U.S.C. § 983 and request that a claim be filed, so that the
2    foirfeiture issue can be resolved by this court at sentencing.
3           18 U.S.C. §3006A(c) states that appointed counsel’s representation should continue
4    through every stage of the proceeding “including ancillary matters appropriate to the
5    proceedings”. 18 U.S.C. § 983(b)(1)(A) states:
6
            If a person with standing to contest the forfeiture of property in a judicial civil
7
            forfeiture proceeding under a civil forfeiture statute is financially unable to obtain
8           representation by counsel, and the person is represented by counsel appointed
            under section 3006A of this title [18 U.S.C. § 3006A] in connection with a related
9           criminal case, the court may authorize counsel to represent that person with
            respect to the claim.
10
     18 U.S.C. §3006A. The seizures in this case clearly involve alleged proceeds from the criminal
11
     case 2:20-CR-67 TLN which Mr. TOMSON has already pled guilty to. Any statements
12
     Defendant makes in filing administrative claims are admissible in his criminal case, so Defense
13
     counsel is obligated to discuss the pending adminstrative claim. The administrative claim is
14
     being filed, and Mr. TOMSON respectfully asks this Court to authorize the Federal Defender
15
     Office to represent him in any administrative or civil forfeiture proceedings related to this case,
16
     specifically including the seizures referred to as case 20-DEA-661755. The United States agrees
17
     that the forfeitures are related matters and does not oppose the Defendant’s request.
18
                                                   Respectfully submitted,
19
     Dated: May 26, 2020                           HEATHER E. WILLIAMS
20                                                 Federal Defender
21                                                 /s/ Douglas J. Beevers
                                                   DOUGLAS J. BEEVERS
22                                                 Assistant Federal Defender
                                                   Attorney for Defendant
23
     Dated: May 26, 2020
24                                                 McGregor Scott
                                                   United States Attorney
25
                                                   /s/ Cameron Desmond
26                                                 CAMERON DESMOND
                                                   Assistant U.S. Attorney
27                                                 Attorney for Plaintiff
28
     Stipulation to Expand Appointment                -2-                                  U.S. v. TOMSON
                                                                                                    20-cr-67
       Case 2:20-cr-00067-TLN Document 25 Filed 05/29/20 Page 3 of 3



1                                         ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, the Court orders that the Federal Publiuc
4    Defender is appointed to represent JOSEPH McCREADY TOMSON in the forfeiture
5    proceedings designated as 20-DEA-661755.
6    Dated: May 29, 2020
7
8
                                                          Troy L. Nunley
9                                                         United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Expand Appointment              -3-                                  U.S. v. TOMSON
                                                                                                  20-cr-67
